COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-10-00364-CV


SHERYL BUCHANAN                                                      APPELLANT

                                        V.

AMERICAN HOME MORTGAGE                                                 APPELLEE
SERVICING, INC.


                                    ------------

          FROM THE 236TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION1
                                     ----------

      Appellant Sheryl Buchanan, acting pro se, attempts to appeal from the

“Order Granting Defendant’s Motion For Final Summary Judgment,” which was

signed August 20, 2010. Buchanan filed a document entitled “Motion For New

Trail” [sic] on September 23, 2010, more than thirty days after the final judgment,

but the document was merely the order form for a motion for new trial along with


      1
       See Tex. R. App. P. 47.4.
an affidavit and exhibits.    On October 15, 2010, Buchanan filed a second

document entitled “Motion For New Trail” [sic] and her notice of appeal. See

Tex. R. App. P. 26.1 (providing that notice of appeal is generally due within thirty

days after judgment is signed).

      On October 19, 2010, because it appeared that the motion for new trial

was filed after its September 20, 2010 due date and was untimely, depriving this

court of jurisdiction, we notified Buchanan of our concern and requested that she

advise us whether she had mailed the motion for new trial on or before its due

date. See Tex. R. App. P. 25.1, 26.1 (providing, together, that appellate court

has jurisdiction over timely filed notice of appeal). Buchanan did not respond.

      Accordingly, because Buchanan’s motion for new trial was late, it did not

extend her deadline for filing the notice of appeal. See Tex. R. App. P. 26.1.

The notice of appeal remained due September 20, 2010, but it was not filed until

October 15, 2010. See Tex. R. App. P. 26.1. Because the notice of appeal was

untimely, we dismiss this appeal for want of jurisdiction. See Tex. R. App. P.

26.1, 42.3(a), 43.2(f).


                                                   SUE WALKER
                                                   JUSTICE

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: November 24, 2010




                                     2